Title: To George Washington from Jonathan Allen, 20 April 1776
From: Allen, Jonathan
To: Washington, George

 
Cambridge, 20 April 1776. Requests payment for service as a chaplain in the Continental army. “I left my congregation 200 miles without a single dollar for my support . . . I laboured near 4 months without provision or pay but charge but three being ill some part of the time. . . . I deliver’d in my Bill to General Sulivan, who promis’d to deliver it to Your Excellency but by his sudden march for New York, I presume he forgot it—For the payment of this small pittance I presented two petitions to your Excellency by the hand of Squire Mayland who return’d me for answer that your Excellency could not grant an Order without the Names of the Col. or Colo’s. to the Bill.”
